DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of IN 202041046348 filed 10/23/2020.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/3/2022, 4/30/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim(s) 11, 12, the language is drawn to a computer program which is neither executed by a computer, nor stored on a physical structure.  
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Pub. 2013/0091546) in view of Boberg (US Pub. 2011/0252141).
With respect to Claim 1, Shen teaches apparatus comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: (paras. 110, 107, 121; processor and memory)
instruct a user data repository (para. 37, 53; HSS is a master database for a given user)
to store Internet Protocol (IP) Multimedia Subsystem (IMS) (paras. 2, 35, 54; IP IMS data)
Subscriber Data Management (SDM) subscription data, wherein the IMS SDM subscription data comprise a subscription identifier of a subscription (paras. 37-38, 50, 54; subscriber information including user identifier, profile identifier that includes information on subscribed media, subscription information for the user.)
get the IMS SDM subscription data from the user data repository for the call session control function (paras. 4-5, 53-54; HSS sends data to CSCF for restoration of the session.)
if the call session control function has an indication that the call session control function might have lost the IMS SDM subscription data; (para. 4, 55, 98; CSCF restart or failure of CSCF. Para. 53, 98; data retrieved from HSS if lost by S-CSCF)
and restore the IMS SDM subscription data at the call session control function according to the IMS SDM subscription data from the user data repository. (paras. 4-5, 53-54; HSS sends data to CSCF for restoration of the session.)
But Shen does not explicitly teach an expiry time of the subscription.
Boberg, however, does teach and at least one of: an instance identification of a call session control function; a callback reference for a notification; an identification of a resource of a user data repository for which a change triggers the notification; or an expiry time of the subscription; (Examiner asserts that Shen may teach some of these limitations. See Shen, paras. 48-52; CSCF restoration information includes security and service parameters, session signaling transport parameters, which are instance identifications. para. 50; application server address, which is a callback reference. Para. 54; list of SIP proxies, contact address and parameters in the SIP contact header of the registration, which are callback references and instance identifications. However, to compact prosecution Examiner cites Boberg, paras. 10-12; subscription includes a time-out parameter that causes subscription expiration which is an expiry time of a subscription. Paras. 5-6, 39-41; subscribe request to notification server that publishes presence notifications, which is an identification of a resource of a UDR for which a change triggers the notification. To the extent that some of this data is not stored in the HSS, it would have been obvious to one of ordinary skill prior to the effective filing date to store the data in the HSS so that it can be restored in the event of a failure.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of Shen with the subscription expiration timer in order to allow for restoration of the subscription prior to its expiration. (Boberg, para. 12)

With respect to Claim 2, modified Shen teaches the apparatus according to claim 1, and Shen also teaches wherein the subscription is specific for a user of the call session control function. (paras. 37-38, 50, 54; subscriber information including user identifier, profile identifier that includes information on subscribed media, subscription information for the user.)

With respect to Claim 3, modified Shen teaches the apparatus according to claim 1, and Shen also teaches wherein the IMS SDM subscription data and information on a registration of a user at the call session control function are attributes of a restoration information, (paras. 37-38, 50, 54; subscriber information including user identifier, profile identifier that includes information on subscribed media, subscription information for the user. para. 45; registration lifetime of the subscription)
and at least one of the following: the user data repository is instructed to store the IMS SDM subscription data by instructing the user data repository to store the restoration information; or the IMS SDM subscription data from the user data repository for the call session control function is obtained by getting the restoration information from the user data repository for the call session control function. (para. 4, 72; CSCF can backup to a HSS, which is an instruction to store the information. paras. 4-5, 53-54; HSS sends data to CSCF for restoration of the session, which is obtaining the restoration information from the repository.)

With respect to Claim 4, modified Shen teaches the apparatus according to claim 1, and Shen also teaches wherein the call session control function instructs the user data repository to store the IMS SDM subscription data. (para. 4, 72; CSCF can backup to a HSS, which is an instruction to store the information.)

With respect to Claim 5, modified Shen teaches the apparatus according to claim 1, and Shen also teaches wherein the apparatus is further caused to monitor whether the call session control function has the indication that the call session control function might have lost the IMS SDM subscription data. (para. 55; service interruption, which suggests a failing and restarting. para. 4, 55, 98; CSCF restart or failure of CSCF. Para. 53, 98; data retrieved from HSS if lost by S-CSCF)

With respect to Claim 6, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 7-10, they are substantially similar to Claims 2-5, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 11, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying. Further, Shen also teaches a computer program product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out a method comprising: (para. 107, 123; computer memory loaded with instructions) 

With respect to Claim 12, modified Shen teaches the computer program product according to claim 11, and Shen also teaches embodied as a computer-readable medium or directly loadable into a computer. (para. 107, 123; computer memory loaded with instructions)

With respect to Claims 13-16, they are substantially similar to Claims 2-5, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Although Examiner has cited prior art to teach the limitations, Examiner asserts that Applicant admits all of the prior art necessary for a finding of obviousness. Applicant’s Background cites to an Extract of 3GPP TS 29.562 v16, which Applicant’s IDS cites as being published July 2020. The extract makes clear that IMS performs restoration procedures (Spec as published para. 39). Applicant further admits the Nhss_imsSubscriberDataManagement Service is used and includes an instance ID, callback reference, resource URIs, expiry times and subscription IDs (Spec, paras. 53-59).
Applicant describes the improvement as “As per 3GPP TS 29.562 V16.1.0, the restoration procedure defines only restoration of registration related information for a subscriber but the restoration information does not comprise any subscription data…”
In short, Applicant admits that there is a known technique for restoring a first type of data, and admits that a second type of data preexists. Application of a known technique to improve similar elements in the same way is obvious (see MPEP 2143(I)(C)) as is applying a known technique to a known element to yield predictable results (MPEP 2143(I)(D)). The question is not what standard was actually adopted, the question is whether one of skill would have recognized that the restoration technique could have been extended to the additional data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449